     Case 3:20-cv-00697-DMS-AHG Document 55 Filed 11/23/20 PageID.704 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    JODY ALIFF, et al.,                                 Case No.: 20-cv-00697-DMS (AHG)
11                                      Plaintiffs,
                                                          ORDER VACATING STAY
12    v.
13    VERVENT, INC., et al.,
14                                    Defendants.
15
16         This matter comes before the Court on Plaintiffs’ request to lift the present stay
17   pending arbitration. (ECF No. 52.)
18         On September 24, 2020, the Court granted the motion to compel arbitration filed by
19   Defendant Deutsche Bank Trust Company Americas (“DBTCA”), denied the motion to
20   compel arbitration filed by Vervent, Inc., Activate Financial, LLC, David Johnson,
21   Christopher Shuler, and Lawrence Chiavaro (“the Vervent Defendants”), and stayed the
22   litigation pending arbitration of Plaintiffs’ claims against DBTCA. (ECF No. 43.) The
23   Court ordered Plaintiffs to file a request to vacate the stay of the claims against the Vervent
24   Defendants within fourteen (14) days of the completion of the arbitration proceedings with
25   DBTCA. (Id.) On October 23, 2020, the Vervent Defendants appealed the Court’s
26   September 24, 2020 denial of their motion to compel arbitration, which appeal is currently
27   pending before the Ninth Circuit. (See ECF No. 45.)
28

                                                      1
                                                                               20-cv-00697-DMS (AHG)
     Case 3:20-cv-00697-DMS-AHG Document 55 Filed 11/23/20 PageID.705 Page 2 of 2



 1         On November 9, 2020, Plaintiffs filed a notice of voluntary dismissal as to DBTCA
 2   (ECF No. 51), and requested a lift of the stay pending arbitration (ECF No. 52). The
 3   Vervent Defendants object, contending Plaintiffs must file a noticed motion to lift the stay.
 4   (ECF No. 53.)
 5         Plaintiffs’ request complies with the Court’s September 24, 2020 order directing
 6   Plaintiffs to file such a request upon completion of the arbitration proceedings. The Court
 7   exercised its discretion to stay the case pending Plaintiffs’ arbitration with DBTCA on the
 8   grounds that the arbitration would involve common questions of fact with Plaintiffs’ claims
 9   against the Vervent Defendants. (See ECF No. 43.) Since Plaintiffs’ dismissal of DBTCA
10   effectively terminates the arbitration proceedings, there is no longer a basis for the stay.
11         Accordingly, Plaintiffs’ request to lift the stay is GRANTED. The stay pending
12   arbitration is VACATED. The Vervent Defendants may file a motion to stay on other
13   grounds. The Magistrate Judge shall proceed with setting a scheduling conference.
14         IT IS SO ORDERED.
15
16   Dated: November 21, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               20-cv-00697-DMS (AHG)
